DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments filed on November 15, 2021, regarding the newly added claims 21-24 have been fully considered but they are not persuasive.
	Regarding claims 21-24, applicant argues that the claims are in condition for allowance (See Remarks, page 10, line 9). Applicant argues that no new matter is introduced by the addition of claims 21-24 (See Remarks, page 10, lines 7-8). Examiner respectfully disagrees. Applicant did not provide support for the new claims 21-24 in Remarks, nor include a disclaimer to indicate where in the original specification the support for the new claims 21-24 is found by citing specific sections of the specification.
Claim 21 recites “B = 20 MHz” and “∆f = 15 kHz.” However, the specification fails to show “B = 20 MHz” and “∆f = 15 kHz.” While the specification teaches that B denotes a nominal channel bandwidth (see Specification, para 20), the specification does not disclose “B = 20 MHz.” Further, while the specification teaches that ∆f denotes subcarrier spacing (see Specification, para 20), the specification does not disclose “∆f = 15 kHz”.
Claim 22 recites “B = 20 MHz” and “∆f = 30 kHz.” However, the specification fails to show “B = 20 MHz” and “∆f = 30 kHz.” While the specification teaches that B denotes a nominal channel bandwidth (see Specification, para 20), the specification does not disclose “B = 20 MHz.” Further, while the specification teaches that ∆f denotes subcarrier spacing (see Specification, para 20), the specification does not disclose “∆f = 30 kHz”.
Claim 23 recites “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106.” However, the specification fails to show “determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106.” While the specification teaches choosing the number M of subcarriers per block to be 12 (see Specification, para 15 and 21) and the number N of interlaces per symbol to be 10 (see Specification, para 15 and 22), and further teaches the total number of resources equal to 106 (see Specification, para 17), the specification does not disclose determining that a subcarrier spacing is 15kHz, determining that a nominal channel bandwidth is 20MHz, and determining that a total number of resource blocks (RBs) per symbol is 106.
Claim 24 recites “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106.” However, the specification fails to show “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol choosing the number M of subcarriers per block to be 12 (see Specification, para 15 and 21) and the number N of interlaces per symbol to be 10 (see Specification, para 15 and 22), and further teaches the total number of resources equal to 106 (see Specification, para 17), the specification does not disclose determining that a subcarrier spacing is 30kHz, determining that a nominal channel bandwidth is 20MHz, determining that a number of interlaces per symbol is  5, and determining that a total number of resource blocks (RBs) per symbol is 106.

Claim Rejections - 35 USC § 112(a)
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “B = 20 MHz” and “∆f = 15 kHz.” However, the specification fails to show “B = 20 MHz” and “∆f = 15 kHz.” While the specification teaches that B denotes a nominal channel bandwidth (see Specification, para 20), the specification does not disclose “B = 20 MHz.” Further, while the specification teaches that ∆f denotes subcarrier spacing (see Specification, para 20), the specification does not disclose “∆f = 15 kHz”.
Claim 22 recites “B = 20 MHz” and “∆f = 30 kHz.” However, the specification fails to show “B = 20 MHz” and “∆f = 30 kHz.” While the specification teaches that B denotes a nominal channel bandwidth (see Specification, para 20), the specification does not disclose “B = 20 MHz.” Further, while the specification teaches that ∆f denotes subcarrier spacing (see Specification, para 20), the specification does not disclose “∆f = 30 kHz”.
Claim 23 recites “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106.” However, the specification fails to show “determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106.” While the specification teaches choosing the number M of subcarriers per block to be 12 (see Specification, para 15 and 21) and the number N of interlaces per symbol to be 10 (see Specification, para 15 and 22), and further teaches the total number of resources equal to 106 (see Specification, para 17), the 
For purposes of examination, in view of the Specification, the examiner’s interpretation is “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12 and a number of interlaces per symbol is 10.” Whether the intent is for the limitation “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106” to be “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12 and a number of interlaces per symbol is 10,” or not, correction is required for claim 23 to be definite.
Claim 24 recites “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106.” However, the specification fails to show “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106.” While the specification teaches choosing the number M of subcarriers per block to be 12 (see Specification, para 15 and 21) and the number N of interlaces per symbol to be 10 (see Specification, para 15 and 22), and further teaches the total number of resources equal to 106 (see Specification, para 17), the specification does not disclose determining that a subcarrier spacing is 30kHz, determining that 
For purposes of examination, in view of the Specification, the examiner’s interpretation is “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12.” Whether the intent is for the limitation “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106” to be “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12,” or not, correction is required for claim 24 to be definite.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli ‘476 (US 2017/0280476, “Yerramalli ‘476”), in view of Kim ‘780 (US 2020/0137780, “Kim ‘780”; Kim ‘780 was filed on December 30, 2019, claiming priority to US provisional application 62/630,261, filed on February 14, 2018, and thus Kim ‘780 was effectively filed before the claimed invention; further, the US provisional application 62/630,261 fully supports all citations made in the rejection from the Kim ‘780 reference).
Regarding claim 23, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are assigned to one or more interlaces of the plurality of interlaces (para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 15kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 10, and a total number of resource blocks (RBs) per symbol is 106 (para 9-10 and 23; the number M of interlaces included in a frequency bandwidth unit is determined to be 10, and the number of subcarriers per RB is 12; examiner notes that claim 23 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12 and a number of interlaces per symbol is 10”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yerramalli ‘476’s method for assigning a plurality of resources to a plurality of interlaces, to include Kim ‘780’s UE that transmits on PUSCH in NR-U spectrum using resources with B-IFDMA. The motivation for doing so would have been to address the problem of transmitting and receiving an uplink signal in an unlicensed band, to support enhances mobile broadband communication, massive machine type communications (MTC), and ultra-reliable and low latency communication (URLLC) (Kim ‘780, para 4-6).
Regarding claim 24, Yerramalli ‘476 discloses a method, comprising:
assigning, by a processor of an apparatus, a plurality of resources to a plurality of interlaces such that, in an event that the plurality of resources are distributed unevenly among all the plurality of interlaces, one or more remaining resources of the plurality of resources are para 8-9 and 11; resources are allocated for uplink transmission, as sets of frequency resource interlaces; different frequency resource interlaces include different numbers of resource blocks; thus, the difference in the number of resource blocks assigned to different interlaces are the remaining resources that are assigned to only some of the interlaces).
However, Yerramalli ‘476 does not specifically disclose performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA), wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106.
Kim ‘780 teaches performing, by the processor, an uplink (UL) transmission to a wireless network in a New Radio unlicensed spectrum (NR-U) using the plurality of resources with block interlaced frequency-division multiple access (B-IFDMA) (para 36, 474, and 520; UE transmits on PUSCH in NR-U spectrum using resources with B-IFDMA),
wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a subcarrier spacing is 30kHz, a nominal channel bandwidth is 20MHz, a number of subcarriers per block is 12, a number of interlaces per symbol is 5, and a total number of resource blocks (RBs) per symbol is 106 (para 9-10 and 23; the number of subcarriers per RB is 12; examiner notes that claim 24 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the assigning of the plurality of resources to the plurality of interlaces comprises determining that a number of subcarriers per block is 12”).
Kim ‘780, para 4-6).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474